DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/368,894, filed March 29, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The amendment filed September 30, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 16/368,894, which include: Amendments to the Claims, and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 1, 3, 10, 12, and 19 have been amended, and Claims 2 and 11 have been cancelled. Claims 1, 3-10, and 12-19 remain pending in the application. 
Regarding Applicant’s Remarks, Examiner acknowledges Applicant’s Amendments to the Claims includes changes to provide sufficient structure to the term “identification device” recited in independent Claim 1 and dependent claims 2-9 such that the previously identified 112(f) Claim Interpretation no longer applies, and therefore the 112(f) Claim Interpretation previously set forth in the Non-Final Office Action mailed September 30, 2021 is withdrawn.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/368,894, which include: Remarks containing Applicant’s arguments.
Regarding Applicant’s arguments for Claims 1-19 under 35 U.S.C. 103 as being unpatentable over Demuysere, Victor, Investigating layer activation patterns in neural networks for classification error detection, Masters Dissertation, Academic Year 2017-2018 [hereafter referred as Demuysere], in view of Tautkute et al. Classifying and Visualizing Emotions with Emotional DAN, October 23 2018 [hereafter referred as Tautkute], Examiner acknowledges Applicant’s arguments but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, Examiner has noted Applicant’s arguments contain a sub-argument that will be addressed in the following paragraphs.
Examiner notes the following sub-argument from the Applicant:
“Applicant submits that Tautkute, in Fig. 6, discloses generating heat maps from neuron activations of Conv4a and that these heat maps also showcase most activated facial landmarks. Further, Applicant submits that Table 4 of Tautkute provides textual description of these attributes, for example, for a particular facial landmark an attribute description of "Cheek Raiser", "Lip Corner Puller" is provided. However, Tautkute does not create a dictionary comprising a mapping of a neuron identifier with the attribute and the attribute description. Tautkute also does not disclose or suggest creation of the mapping between a specific neuron id, an attribute, and its associated attribute description. The heat maps generated in Tautkute can comprise of multiple neurons. Applicant submits that, because Tautkute fails to disclose or suggest "creating, by the identification device comprising the processor, a dictionary comprising: a mapping of each of the plurality of attributes for the relevant part of the input image with an associated textual description; and a mapping of a neuron Identifier (ID) of a neuron within the penultimate layer with an associated attribute from the plurality of attributes and an associated textual description," as recited in claim 1, it fails to remedy the deficiency of Victor, and therefore, cannot render the claim obvious.”
Examiner has considered this sub-argument and finds the sub-argument to be not persuasive. Examiner notes that the above sub-argument is directed to the following claim limitations that were originally present in dependent claims 2 and 11:
“… [creating | create] a dictionary comprising: 
a mapping of each of the plurality of attributes for the relevant part of the input image with an associated textual description; and 
a mapping of a neuron Identifier (ID) of a neuron within the penultimate layer with an associated attribute from the plurality of attributes and an associated textual description.”
Under its broadest reasonable interpretation, the above limitations broadly associate a plurality of attributes or features describing relevant parts of an input image with an associated textual description, and storing this association information in a data structure, where the term “dictionary” broadly recites the use of this data structure to organize and store this mapped/associated information. As identified in the Non-Final Office Action mailed September 30, 2021, Tautkute teaches generating a table containing encodings of facial landmarks as action units (AUs) and the associated AU descriptions and related facial landmarks for each class of emotion (happiness, sadness, etc.) for image heatmaps for the penultimate layer Conv4a, where these AU encodings are facial-related identifiers, with these identifiers mapped to facial features that indicate the most activated regions in an image heatmap (and thus represent attributes or features for relevant regions of an input image), and with the associated AU descriptions and related facial landmarks representing associated textual descriptions (Tautkute p.1011 3rd-5th paragraphs; p.1012 Figure 6; and p.1013 Table 4). A person having ordinary skill in the art would understand that the table information generated by the system (shown in Tautkute Table 4) containing mapped information for the penultimate Conv4a layer would be contained and stored in memory as a data structure, where the data structure outlines the memory locations for storing the attribute encodings and the associated textual strings, such that this data structure represents the dictionary structure recited in the above claim limitations. Hence, this sub-argument that the creation of this table containing the associated information taught in Tautkute does not represent the creation of a dictionary is not persuasive.
Examiner notes that Applicant’s arguments specifically challenges the “mapping of a neuron identifier” aspect recited in the above claim limitations, indicating that this particular aspect is not taught in the Tautkute reference. However, Examiner notes that Applicant does acknowledge that the image heatmaps can comprise of multiple neurons, which is taught in Tautkute pp.1008-1011 Sections 5.1 and 5.2, where the localization/activation maps representing the facial landmarks used for composing the facial emotions (and resulting heatmaps) for the images are based on the sum of the product of the neuron importance weights and feature maps of each convolutional layer in the CNN-based Grad-CAM network. While Tautkute does not explicitly enumerate a particular set of neurons (representing a neuron identifier) for the table structure shown in Tautkute p.1013 Table 4, the above identified evidence in the Tautkute reference does teach that those localization/activation maps are based on the neuron importance weights, and hence provide further suggestions that these localization/activation maps can be used to identify a subset of neurons producing those activations. A person having ordinary skill in the art can apply other techniques to further identify those neurons, and further incorporate and annotate this information into the existing table information/dictionary structure taught in Tautkute to teach the “mapping of a neuron identifier” aspect recited in the above identified claim limitations. Hence, the updated claim mappings to address the “mapping of a neuron identifier” aspect of the above identified claim limitations (now presented in the independent claims) are provided in the relevant sections indicated below.

Claim Objections
Claims 1, 10, and 19 are objected to 
because of the following informalities: 
Claims 1, 10, and 19: The claims recite the following term “the relevant part of the input image”, where a relevant part of an image was never established in the preceding claim limitations. Hence this term should be corrected as “a relevant part of the input image”. Appropriate correction is required.
Claims 1, 10, and 19: The claims recite the following term “a neuron Identifier (ID)” (using uppercase ‘I’ for the word “Identifier”), which should be corrected as “a neuron identifier (ID)” (using lowercase ‘i’). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tautkute et al. Classifying and Visualizing Emotions with Emotional DAN, October 23 2018 [hereafter referred as Tautkute] in view of Demuysere, Victor, Investigating layer activation patterns in neural networks for classification error detection, Masters Dissertation, Academic Year 2017-2018 [hereafter referred as Demuysere], in further view of Konam, Sandeep, Vision-Based Navigation and Deep-Learning Explanation for Autonomy, Masters Thesis, CMU-RI-TR-17-27, May 2017 [hereafter referred as Konam].
Regarding amended Claim 1,
 Tautkute teaches
(Currently Amended) A method of identifying misclassification in a neural network (Examiner’s note: Tautkute p.1009 Figure 4 teaches predicting correct and incorrect classes for facial emotions in input images using an EmotionalDAN network, where the incorrect classes associated with the images represent misclassification.), the method comprising: 
generating for an input image, by an identification device comprising a processor, an image heatmap associated with each of a plurality of layers of a neural network, wherein the input image is associated with a class of a plurality of classes (Examiner’s note: Tautkute teaches generating activation map visualizations based on Grad-CAM analysis of facial images processed by a CNN-based EmotionalDAN to determine classifications of the facial emotions based on a plurality of classes (fear, sadness, disgust, anger, happiness, contempt, etc.). Tautkute teaches this analysis is performed on a system that includes the neural network processing these input images and generating the resulting heatmaps for each neural network layer (Tautkute p.1004 Figure 2 and p.1004 Section 3. Emotional DAN 1st-3rd paragraphs). A person having ordinary skill in the art would understand this system for processing input images and generating resulting heatmaps is a computer system that contains a processor and associated physical memory that includes instructions for performing the described analysis, and hence this system represents an identification device comprising a processor. Tautkute further teaches generating a localization/activation map                         
                            
                                
                                    L
                                
                                
                                    G
                                    r
                                    a
                                    d
                                    -
                                    C
                                    A
                                    M
                                
                                
                                    C
                                
                            
                        
                     for each class c based on the sum of the product of neuron importance weights                         
                            
                                
                                    α
                                
                                
                                    k
                                
                                
                                    c
                                
                            
                        
                     and                         
                            
                                
                                    A
                                
                                
                                    k
                                
                            
                        
                     feature maps of each layer of a neural network, where these localization/activation map visualizations are shown in the form of image heatmaps for each localization/activation map (Tautkute p.1007 Section 4.2 Datasets preparation and training 1st-2nd paragraphs and Figure 3; p.1010 Figure 5 and pp.1008-1009 Section 5.1 Grad-CAM including equations (3) and (4): “… we produce visual explanations for classification decisions using a popular gradient-based localization technique Grad-CAM. This approach produces a coarse localization map of gradient flowing into the final convolution layer of arbitrary CNN architecture … class-discriminative localization map … is obtained by first computing the gradient of the score for class c with respect to feature maps                         
                            
                                
                                    A
                                
                                
                                    k
                                
                            
                        
                     of convolutional layer. Then, neuron importance weights are obtained by global-average-pooling these gradients flowing back … <see equation (3)> … Finally weight combination of forward activation maps is followed by ReLU … <see equation (4)> … We present a visualization of Grad-CAM activations for final convolutional layer (Conv4a) of EmotionalDAN in Fig. 5.”; and p.1012 Figure 6 and p.1011 2nd paragraph: “… Figure 6 shows heatmaps of mean localization maps for two last convolutional layers in EmotionalDAN architecture: Conv4a and Conv4b. Penultimate convolutional layer Conv4a shows a more focused activation of most important face regions – mouth and eyes.”).);
determining for the input image, by the identification device comprising the processor, an activation value at each of the plurality of layers based on the associated image heatmap (Examiner’s note: As indicated earlier, Tautkute teaches generating visualizations of localization/activation maps (representing image heatmaps) for each class c based on the product of neuron importance weights and feature maps of each layer of a neural network, where the                         
                            
                                
                                    L
                                
                                
                                    G
                                    r
                                    a
                                    d
                                    -
                                    C
                                    A
                                    M
                                
                                
                                    C
                                
                            
                        
                     activation map comprises the ReLU of the sum of the product of neuron importance weights                         
                            
                                
                                    α
                                
                                
                                    k
                                
                                
                                    c
                                
                            
                        
                     and                         
                            
                                
                                    A
                                
                                
                                    k
                                
                            
                        
                     feature maps for each k layer of the neural network for each class c (Tautkute p.1009 equations (3) and (4)), where each product of neuron importance weight and feature map generated at each layer represent the activation value at each of the plurality of k layers (Tautkute p.1007 Section 4.2 Datasets preparation and training 1st-2nd paragraphs and Figure 3; p.1010 Figure 5 and pp.1008-1009 Section 5.1 Grad-CAM including equations (3) and (4); and p.1012 Figure 6 and p.1011 2nd paragraph).) …  
… generating, by the identification device comprising the processor, for each of the plurality of classes, a heatmap associated with each of the plurality of layers of the neural network (Examiner’s note: As indicated earlier, Tautkute teaches generating visualizations of localization/activation maps (representing image heatmaps) for each class c based on the product of neuron importance weights and feature maps of each layer of a neural network, where the                         
                            
                                
                                    L
                                
                                
                                    G
                                    r
                                    a
                                    d
                                    -
                                    C
                                    A
                                    M
                                
                                
                                    C
                                
                            
                        
                     activation map comprises the ReLU of the sum of the product of neuron importance weights                         
                            
                                
                                    α
                                
                                
                                    k
                                
                                
                                    c
                                
                            
                        
                     and the                         
                            
                                
                                    A
                                
                                
                                    k
                                
                            
                        
                     feature maps for each k layer of the neural network for each class c (Tautkute p.1007 Section 4.2 Datasets preparation and training 1st-2nd paragraphs and Figure 3; p.1010 Figure 5 and pp.1008-1009 Section 5.1 Grad-CAM including equations (3) and (4); and p.1012 Figure 6 and p.1011 2nd paragraph). Tautkute further teaches analyzing a set of test images                         
                            
                                
                                    I
                                
                                
                                    C
                                
                            
                        
                     containing the most activated regions in each localization/activation map and encoding them as an action unit (AU) based on the Emotional Facial Action Coding System (EMFACS) as a way to identify the activated regions of the image heatmap as facial landmarks, with Tautkute providing this mapping and identification in the form of a table shown in Tautkute p.1013 Table 4, where each set of AU numbers for each class of emotions (happiness, sadness, etc.) represents the most activated region in the associated localization/activation maps generated by a penultimate layer (Tautkute p.1012 Figure 6, where the first three rows represent heatmaps for Conv 4a layer, with the columns indicating the emotion class) (Tautkute p.1011 2nd-5th paragraphs: “… For each emotion class C,                         
                            
                                
                                    I
                                
                                
                                    C
                                
                            
                        
                     = <see equation (6)> … For set                         
                            
                                
                                    I
                                
                                
                                    C
                                
                            
                        
                     we calculate the mean localization map … <see equation (7)> … Figure 6 shows heatmaps of mean localization maps for two last convolutional layers in EmotionalDAN architecture: Conv4a and Conv4b. … Going further, we extract most activated regions in each mean localization map and compare them to … EMFACS …To that end, we use AU descriptions to relate them to facial landmarks. Overview is presented in Table 4. … for each emotion we retrieve top k activated landmarks, where k is the total number of related landmarks for given emotion from Table 4. Visualization of mean activated landmarks is presented in Figure 6.”).) …
… generating, by the identification device comprising the processor, a plurality of attributes for each of the plurality of classes based on the heatmap associated with the penultimate layer (Examiner’s note: As indicated earlier, Tautkute teaches generating a table containing encodings of facial landmarks as action units (AUs) and the associated AU descriptions and related facial landmarks for each class of emotion (happiness, sadness, etc.) for image heatmaps for the penultimate layer Conv4a, where these AUs are based on the most activated regions in an image heatmap (localization/activation map), and these associated AU descriptions and related facial landmarks represent a plurality of attributes for each of the plurality of classes (Tautkute p.1011 3rd-5th paragraphs: “… Figure 6 shows heatmaps of mean localization maps for two last convolutional layers in EmotionalDAN architecture: Conv4a and Conv4b. … Going further, we extract most activated regions in each mean localization map and compare them to … EMFACS …To that end, we use AU descriptions to relate them to facial landmarks. Overview is presented in Table 4. … for each emotion we retrieve top k activated landmarks, where k is the total number of related landmarks for given emotion from Table 4. Visualization of mean activated landmarks is presented in Figure 6.”; p.1012 Figure 6; and p.1013 Table 4).) … 
creating, by the identification device comprising the processor, a dictionary comprising: 
a mapping of each of the plurality of attributes for a relevant part of the input image with an associated textual description (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly associates a plurality of attributes or features describing relevant parts of an input image with an associated textual description, and storing this association information in a data structure, where the term “dictionary” broadly recites the use of this data structure to store this mapped/associated information. As indicated earlier, Tautkute teaches generating a table containing encodings of facial landmarks as action units (AUs) and the associated AU descriptions and related facial landmarks for each class of emotion (happiness, sadness, etc.) for image heatmaps for the penultimate layer Conv4a, where these AU encodings are facial-related identifiers, with these identifiers mapped to facial features that indicate the most activated regions in an image heatmap (and thus represent attributes or features for relevant regions of an input image), and with the associated AU descriptions and related facial landmarks representing associated textual descriptions (Tautkute p.1011 3rd-5th paragraphs; p.1012 Figure 6; and p.1013 Table 4). A person having ordinary skill in the art would understand that the table information generated by the system (shown in Tautkute Table 4) containing mapped information for the penultimate Conv4a layer would be stored in memory as a data structure, where the data structure outlines the memory locations for storing the attribute encodings and the associated textual strings.); and 
a mapping … of … identifier (ID) … within the penultimate layer with an associated attribute from the plurality of attributes and an associated textual description (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly associates identifiers with a plurality of attributes or features with an associated textual description, and storing this association information in a data structure, where the term “dictionary” broadly recites the use of this data structure to store this mapped/associated information. As indicated earlier, Tautkute teaches generating a table containing encodings of facial landmarks as action units (AUs) and the associated AU descriptions and related facial landmarks for each class of emotion (happiness, sadness, etc.) for image heatmaps for the penultimate layer Conv4a, where these AU encodings are facial-related identifiers, with these identifiers mapped to facial features that indicate the most activated regions in an image heatmap (and thus represent attributes or features for relevant regions of an input image), and with the associated AU descriptions and related facial landmarks representing associated textual descriptions (Tautkute p.1011 3rd-5th paragraphs; p.1012 Figure 6; and p.1013 Table 4). A person having ordinary skill in the art would understand that the table information generated by the system (shown in Tautkute Table 4) containing mapped information for the penultimate Conv4a layer would be stored in memory as a data structure, where the data structure outlines the memory locations for storing the attribute encodings and the associated textual strings.).
While Tautkute teaches determining localization/activation maps (and resulting image heatmaps) based on calculating neuron importance weights for a plurality of layers, Tautkute does not explicitly teach
… wherein the activation value for a layer of the plurality of layers corresponds to a weighted sum of a plurality of neurons in the layer … 
… identifying for the input image, by the identification device comprising the processor, a first pattern of triggered neurons in at least one of the plurality of layers based on the activation value generated for the at least one of the plurality of layers …
… comparing for each of the plurality of classes, by the identification device comprising the processor, a second pattern of triggered neurons with the first pattern of triggered neurons identified at the at least one of the plurality of layers, wherein, for each of the plurality of classes, the second pattern of triggered neurons is identified for a penultimate layer of the plurality of layers, based on an activation value generated at the penultimate layer …
… identifying, by the identification device comprising the processor, a misclassification of the input image in the neural network based on a result of the comparison …
Demuysere teaches
… wherein the activation value for a layer of the plurality of layers corresponds to a weighted sum of a plurality of neurons in the layer (Examiner’s note: Demuysere teaches an activation for a single neuron is based on its input vector, where a neuron is considered to be activated when the output value is higher than zero. Demuysere further teaches a neural network comprised of several layers of neurons, where the activation outputs of a layer are expressed in a mathematical equation that when combined with the equation for determining an activation of a single neuron computes the sum of the weights and activations for all neurons in a neural network layer (corresponding to a weighted sum of a plurality of neurons in the layer) (Demuysere pp.9-10 Chapter 2 2nd-6th paragraphs: “Neurons: … Given an input vector                         
                            
                                
                                    x
                                
                                →
                            
                             
                        
                    with the same length as                         
                            
                                
                                    w
                                
                                →
                            
                        
                    , the output a (also called the activation) of the neuron is given by                         
                            a
                            =
                            g
                            (
                            
                                
                                    w
                                
                                →
                            
                            *
                            
                                
                                    x
                                
                                →
                            
                            +
                            b
                            )
                        
                     … A neuron is considered activated when its output value is higher than zero. … General architecture: A neural network is a computer system that takes a number of values as input (called features, pixels for image inputs …) and that produces an output vector. It is composed of several layers of neurons. … Layers: Each layer l is made out of                         
                            
                                
                                    r
                                
                                
                                    l
                                
                            
                        
                     neurons …                          
                            
                                
                                    a
                                
                                
                                    n
                                
                                
                                    l
                                
                            
                        
                     is the output of neuron n of layer l …                         
                            
                                
                                    
                                        
                                            w
                                        
                                        →
                                    
                                
                                
                                    n
                                
                                
                                    l
                                
                            
                        
                     is the weight vector of the nth neuron of layer l …”; and p.12 equation (2.18): “ …                         
                            
                                
                                    a
                                
                                
                                    j
                                
                                
                                    l
                                    +
                                    1
                                
                            
                            =
                            r
                            e
                            l
                            u
                            
                                
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                0
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        l
                                                        +
                                                        1
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    j
                                                    k
                                                
                                                
                                                    l
                                                    +
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            a
                                        
                                        
                                            k
                                        
                                        
                                            l
                                        
                                    
                                
                            
                        
                     …”).) … 
… identifying for the input image, by the identification device comprising the processor, a first pattern of triggered neurons in at least one of the plurality of layers based on the activation value generated for the at least one of the plurality of layers (Examiner’s note: Demuysere teaches identification, detection, and storage of activation patterns between image samples of the same class or subclass, where these activation patterns represent activation of the neurons of a neural network, and where these activation patterns are stored for each layer in order to perform additional comparisons for identifying out-of-distribution and misclassified samples using these activation patterns, where one of these generated activation patterns represents “a first pattern of triggered neurons in at least one of the plurality of layers”. Demuysere further teaches that individual activation patterns are generated within each layer of a neural network up to the final layer, such that a first activation pattern based on neuron activations in a neural network layer represents “a first pattern of triggered neurons … based on the activation value generated for the at least one of the plurality of layers” (Demuysere p.4 Figure 1.2 and Figure 1.3; p.6 Section 1.3 4th paragraph: “Activation Patterns: … we compare the neurons’ activation between samples. Intuitively, similar samples (i.e. samples of the same class or subclass) should activate the neurons of the network in a similar fashion. We call the way a sample activates the neurons of a network: its activation pattern. … we try out two ways of detecting erroneous samples: … 1) We look at the training samples that have activation patterns that are close to the one of the observed sample. … The intuition is that out-of-distribution and misclassified samples should have activation patterns that are further apart from the closes training samples than regular samples. 2) The second idea is based on the layers of the network. We can look at the individual activation pattern of each layer. … The intuition is that the activation patterns of samples of the same class get closer together, layer by layer, until they activate the final layer the same way. … the activation patterns of out-of-distribution and misclassified samples should make a different progression through the network than regular samples.”; and p.12 Figure 2.1 and 2nd paragraph: “Our networks: The networks on which we perform our experiments … They are fully connected with the architecture depicted in Figure 2.1.”).) …
… comparing for each of the plurality of classes, by the identification device comprising the processor, a second pattern of triggered neurons with the first pattern of triggered neurons identified at the at least one of the plurality of layers, wherein, for each of the plurality of classes, the second pattern of triggered neurons is identified for a penultimate layer of the plurality of layers, based on an activation value generated at the penultimate layer (Examiner’s note: As indicated earlier, Demuysere teaches comparing activation patterns to identify out-of-distribution and misclassified samples. Demuysere further teaches that individual activation patterns are generated within each layer of a neural network up to the final layer and compared (with the results of the comparisons shown in Demuysere p.24 Figure 3.9 and p.36 Figure 4.3 for layers of the neural network), such that a second activation pattern based on neuron activations in a penultimate neural network layer represents “a second pattern of triggered neurons … the second pattern of triggered neurons is identified for a penultimate layer of the plurality of layers, based on the activation value generated at the penultimate layer” (Demuysere p.12 Figure 2.1 p.4 Figure 1.2 and Figure 1.3; p.6 Section 1.3 4th paragraph).) …
… identifying, by the identification device comprising the processor, a misclassification of the input image in the neural network based on a result of the comparison (Examiner’s note: Demuysere further teaches comparing activation patterns of samples by using a threshold based on a neuron activation coefficient that identifies samples scoring above a threshold as out-of-distribution or misclassified (while those below a threshold are well-classified and in-distribution), where the neuron activation coefficient is based on an activation count of the neurons in each layer, and where these samples of activation patterns correspond to the activation patterns generated for each layer (of which those from layers 1, 3, and 5 are shown in Demuysere p.24 Figure 3.9) (Demuysere pp.23-24 Section 3.4.1 1st-3rd paragraphs: “… when more neurons with high activation count are activated, we are more likely dealing with an in-distribution sample … we defined a neuron activation coefficient for each sample … <see equation 3.13> … By computing the coefficient this way, samples that have a higher score are the ones that activate lots of neurons and for which the activation neurons have a smaller average activation count. This means that out-of-distribution and misclassified samples should score higher than correctly-classified normal samples … We implemented out-of-distribution detectors based on a threshold on this neuron activation coefficient. Samples that score above the threshold are considered out-of-distribution or misclassified … Samples that score below are considered well-classified and in-distribution … We could then plot the ROC curves of these detectors, allowing us to have a mathematically relevant representation …”; and p.24 Figure 3.9 caption: “… ROC curves of out-of-distribution and misclassified samples detectors based on a threshold on the neuron activation coefficient. Samples that score higher than the threshold are considered out-of-bound or misclassified … The first column shows the curves when applying the detector on the normal set … The columns 2, 3, and 4 depict the curves when applied on a combination of the normal set and one of the out-of-distribution sets …”).) …
Both Tautkute and Demuysere are analogous art since they both teach identifying and detecting misclassifications from neural networks based on activation patterns/maps.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the localization/activation maps taught in Tautkute and further incorporate the comparison techniques to detect misclassifications taught in Demuysere as a way to improve the detection of misclassified images. The motivation to combine is taught in Demuysere, as a way to build detectors to improve the performance of detecting misclassified sample images, where the generated detector implementing the classification techniques based on the neuron activation coefficient (neuron count detector) and the matching class percentage (percentage net) are shown to yield better results than the baseline method of applying a confidence value to classify a sample (Demuysere pp.38-39 Section 5.1 Summary: “Independent Neuron Analysis: …Another behavior we discovered is that error-prone samples activate more neurons than normal ones when classified. Based on this discovery, we created one of the out-of-distribution detectors … We will call this detector the neuron count detector.”; p.39 Section 5.2 Comparison 2nd-4th paragraphs; and pp.40 Figures 5.1 and 5.2; and p.41 1st paragraph: “… The fact that they all outperform the baseline (in detecting out-of-distribution samples) means that they have a good potential to lead somewhere.”).
While Tautkute in view of Demuysere teaches information stored in a table (representing a dictionary) that contains action units (AUs) and associated AU textual descriptions and facial landmarks, where the AUs represent encodings mapped to relevant facial features and activated regions in an image heatmap from a penultimate layer, and where these relevant facial regions are further mapped to each identified class of emotions represented in a set of facial images, Tautkute in view of Demuysere does not explicitly teach
… a mapping of a neuron 
Konam teaches
… a mapping of a neuron (Examiner’s note: Konam teaches a method for finding high importance neurons within a CNN and deconvolving the network to determine the associated image patch (analyzed at a particular CNN) and correlate the corresponding ranked neurons within that image patch, and providing this correlated information in a tabular format (as shown in Konam p.32 Figure 4.4), where the correlation that identifies a neuron and an associated image patch for a particular layer and presenting this information in a tabular format represents a mapping of a neuron identifier (ID) of a neuron into a data structure (representing a dictionary) (Konam p.25 Chapter 4 1st paragraph: “… we propose an algorithm to label the features of an image that the network focuses on in order to explain why the network made its prediction. Our goal is to explain the output of a CNN image classifier by automatically evaluating the neurons and their corresponding patch of the image that contribute the most to the classification. …”; p.26 Figure 4.1 caption: “Pipeline of our APPLE algorithm a) ranking neurons as per measures described in Section 3.1, b) identifying image patches corresponding to the top 5 neurons from (a), c) our patch classifier classifies the image patches from (b), only top-5 classifications are shown here.”; pp.26-27 Section 4.2.1 High Importance Neurons: “… The neurons in each layer are ranked from highest to lowest values for each measure. … The highest ranked neurons in each layer are those that are most important.” and Section 4.2.2 High Importance Patches: “Given the ranked neurons, we select the top N neurons per layer … For each of the top N neurons, we are interested in identifying the image patches that they convolve … We determine the image patches by deconvolving the network as in Zeiler and Fergus [39]. … these patches are all identified as of high importance.”; pp.29-30 Section 4.3.3 Demonstration of APPLE 1st-2nd paragraphs; and p.32 Figure 4.4).) …
Both Tautkute in view of Demuysere and Konam are analogous art since they both teach performing analysis of the classification of a CNN through the determination of relevant image patches representing activated regions of neurons in each layer of the CNN.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the AU encodings representing relevant facial features and activated regions taught in Tautkute in view of Demuysere and incorporate the APPLE algorithm taught in Konam as a way to identify the neurons associated with the relevant activated regions and store this correlated information in a table. The motivation to combine is taught in Konam, as a way to provide automated structural analysis of a CNN classification performance down to a neuron level, improving the scalability of this process as well as focusing on the relevant neurons that are important to the network in making classification decisions, thus providing valuable insight into explaining the internals of the CNN (Konam pp.26-27 Section 4.1 Related Work: “… Although most of the network structural analyses, including [39], provide insights into a CNN’s classification at the neuron-level, they require human intervention to manually analyze the activations or the important image patches to interpret how a network made a prediction. This manual process does not scale as the network gets bigger or as the number of images to analyze increases. Our Automatic Patch Pattern Labeling for Explanation (APPLE) algorithm is built on top of Fergus & Zeiler [39], but does not require any manual probing to understand the image patches that activate individual neurons … we focus only on analyzing neurons that are important to the network. By assessing the image patches corresponding to important neurons, APPLE simultaneously localizes the object within the image while also automatically labeling those patches with object feature descriptions.”).
Regarding amended Claim 3,
 Tautkute in view of Demuysere, in further view of Konam teaches
(Currently Amended) The method of claim 1 further comprising: 
identifying a plurality of mismatching attributes based on the identified misclassification (Examiner’s note: As indicated earlier, Tautkute teaches using an EmotionalDAN predicting an emotion class for facial images provided in test image sets (as shown in Tautkute p.1009 Figure 4), where the bottom set of test images shows classification errors between the prediction and the associated label (with these errors representing identified misclassification), and the associated dots within each image identifying the relevant/activated facial regions that resulted in the prediction (with these relevant/activated facial regions representing a plurality of mismatching attributes).); and 
for each of the plurality of mismatching attributes, displaying associated textual description based on the dictionary (Examiner’s note: Under its broadest reasonable interpretation, the term “dictionary” broadly recites a data structure storing information. As indicated earlier, Tautkute teaches generating a table containing encodings of facial landmarks as action units (AUs) and the associated AU descriptions and related facial landmarks for each class of emotion (happiness, sadness, etc.) for image heatmaps for the penultimate layer Conv4a, where these AU encodings are facial-related identifiers, with these identifiers mapped to facial features that indicate the most activated regions in an image heatmap (and thus represent attributes or features for relevant regions of an input image), and with the associated AU descriptions and related facial landmarks representing associated textual descriptions (Tautkute p.1011 3rd-5th paragraphs; p.1012 Figure 6; and p.1013 Table 4). As indicated earlier, Konam teaches a method for finding high importance neurons within a CNN and deconvolving the network to determine the associated image patch (analyzed at a particular CNN) and correlate the corresponding ranked neurons within that image patch, and providing this correlated information in a tabular format (as shown in Konam p.32 Figure 4.4), where the correlation that identifies a neuron and an associated image patch for a particular layer in a tabular format represents a mapping of a neuron identifier (ID) of a neuron into a data structure (representing a dictionary) (Konam p.25 Chapter 4 1st paragraph; p.26 Figure 4.1 caption; pp.26-27 Section 4.2.1 High Importance Neurons and Section 4.2.2 High Importance Patches; pp.29-30 Section 4.3.3 Demonstration of APPLE 1st-2nd paragraphs; and p.32 Figure 4.4). A person having ordinary skill in the art would be able to understand that the table representations provided in Tautkute and Konam contain information that is stored in a system, where this information can be combined into a common data structure (representing a dictionary) and displayed to a user, such that the table includes the information for each class including the neuron information, the AU encoding, and the associated AU descriptions and related facial landmarks representing associated textual descriptions.).
Regarding original Claim 4,
 Tautkute in view of Demuysere, in further view of Konam teaches
 (Original) The method of claim 1 further comprising: 
determining, for each of the plurality of classes, an activation value at the penultimate layer, based on the associated heatmap, wherein the activation value for the penultimate layer corresponds to a weighted sum of a plurality of neurons in the penultimate layer (Examiner’s note: As indicated earlier, Tautkute teaches generating activation map visualizations based on Grad-CAM analysis of facial images processed by a CNN-based EmotionalDAN to determine classifications of the facial emotions based on a plurality of classes (fear, sadness, disgust, anger, happiness, contempt), where this analysis also includes analysis of the penultimate layer Conv4a. As indicated earlier, Tautkute teaches generating visualizations of localization/activation maps (representing image heatmaps) for each class c based on the product of neuron importance weights and feature maps of each layer of a neural network, where the                         
                            
                                
                                    L
                                
                                
                                    G
                                    r
                                    a
                                    d
                                    -
                                    C
                                    A
                                    M
                                
                                
                                    C
                                
                            
                        
                     activation map comprises the ReLU of the sum of the product of neuron importance weights                         
                            
                                
                                    α
                                
                                
                                    k
                                
                                
                                    c
                                
                            
                        
                     and                         
                            
                                
                                    A
                                
                                
                                    k
                                
                            
                        
                     feature maps for each k layer of the neural network for each class c (Tautkute p.1009 equations (3) and (4)), where each product of neuron importance weight and feature map generated at each layer represent the activation value at each of the plurality of k layers, including the penultimate layer Conv4a (Tautkute p.1007 Section 4.2 Datasets preparation and training 1st-2nd paragraphs and Figure 3; p.1010 Figure 5 and pp.1008-1009 Section 5.1 Grad-CAM including equations (3) and (4); and p.1012 Figure 6 and p.1011 2nd paragraph).); and 
identifying, for each of the plurality of classes, the second pattern of triggered neurons in the penultimate layer based on the activation value generated at the penultimate layer (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites identifying the second pattern of triggered neurons for the penultimate layer based on the activation value generated at the penultimate layer, which is similar in scope with a corresponding limitation in independent Claim 1. As indicated earlier, Demuysere teaches that individual activation patterns are generated within each layer of a neural network up to the final layer and compared (with the results of the comparisons shown in Demuysere p.36 Figure 4.3 for each layer of the neural network), such that a second activation pattern based on neuron activations in a penultimate neural network layer represents “… the second pattern of triggered neurons is identified for a penultimate layer based on the activation value generated at the penultimate layer” (Demuysere p.12 Figure 2.1 p.4 Figure 1.2 and Figure 1.3; p.6 Section 1.3 4th paragraph; and p.36 Figure 4.3 and pp.36-37 Section 4.3.1.2 Analysis and Section 4.3.2.1 Experiments and Results). As indicated earlier, Tautkute further teaches generating a localization/activation map                         
                            
                                
                                    L
                                
                                
                                    G
                                    r
                                    a
                                    d
                                    -
                                    C
                                    A
                                    M
                                
                                
                                    C
                                
                            
                        
                     for each class c based on the sum of the product of neuron importance weights                         
                            
                                
                                    α
                                
                                
                                    k
                                
                                
                                    c
                                
                            
                        
                     and                         
                            
                                
                                    A
                                
                                
                                    k
                                
                            
                        
                     feature maps of each layer of a neural network, where these localization/activation map visualizations are shown in the form of image heatmaps for each localization/activation map (Tautkute p.1007 Section 4.2 Datasets preparation and training 1st-2nd paragraphs and Figure 3; p.1010 Figure 5 and pp.1008-1009 Section 5.1 Grad-CAM including equations (3) and (4); and p.1012 Figure 6 and p.1011 2nd paragraph).).
Regarding original Claim 5,
 Tautkute in view of Demuysere, in further view of Konam teaches
(Original) The method of claim 1 further comprising comparing a number of the plurality of classes with a predefined threshold (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0032], [0060], [0072] and dependent claims 6 and 8, this limitation broadly recites a concept of selecting one of two classification techniques as claimed in dependent claims 6 and 8 based on a number of output classes, with the number of classes against a predefined threshold being used to select either a “simple” classification technique involving neuron relevance patterns (paragraph [0072]) or a “complex” classification technique involving clustering of patterns (paragraph [0060]). Demuysere teaches neural network classifiers performing classification on a number of predefined classes, using a detector/classification technique that is based on the neuron activation coefficient to predict two output categories (positive and negative), and using a detector that is based on nearest neighbors/matching class percentage to predict more than two classes (Demuysere p.32 Section 4.2.1.1 shows an example with 8 classes, each class represented by a cluster). Demuysere further teaches plotting ROC curves for each detector type and setting a threshold on each curve to compare the performance of each detector. A person having ordinary skill in the art can understand these ROC curves and determine a predefined threshold as a way to identify which detector/classification technique to use that would provide the better performance based on the number of predefined classes (Demuysere p.3 Section 1.1 3rd paragraph: “… Networks whose task is to take an entry vector (that can be multidimensional like the pixel values of an image) and classify it in one of different predefined classes.”; p.6 Section 1.3 4th paragraph; pp.23-24 Section 3.4.1 1st-3rd paragraphs; pp.29-30 Section 4.1 2.Nearest neighbors; p.32 1st paragraph (Section 4.1.1): “… We also measure the performances of these detectors and plot their ROC curve (we explain in Section 4.3.2.1 how we create ROC curves for network-based binary classifiers) …”; pp.36-37 Section 4.3.2.1: “… The quality of the detector gives us a good idea of how much information the behavior of the … matching class percentage gives us regarding how normal a sample is. … We want our detectors to take the progress of the values through the layers into account as well. … we trained one neural network per detector. The neural networks each take five input features (one per layer) and output a single value. The expected output is 0 for in-distribution samples and 1 for out-of-distribution samples … for each network, instead of taking the rounded output as the chosen class, we applied a threshold on the output. By varying the value of the threshold we could plot the ROC curves of each network. This gives us the means of comparison with the detectors of the previous sections (the comparison is done in Chapter 5). …”; and pp.39-41 Section 5.2 Comparison).).
Regarding original Claim 6,
 Tautkute in view of Demuysere, in further view of Konam teaches
(Original) The method of claim 5, further comprising comparing, for each of the plurality of classes, the first pattern of triggered neurons identified at each of the plurality of layers with the second pattern of triggered neurons identified for the associated penultimate layer, when the number of the plurality of classes is less than or equal to the predefined threshold (Examiner’s note: This limitation in a method claim recites a contingent clause that effectively renders the limitation to not be performed because the condition precedent (“when the number of the plurality of classes is less than or equal to the predefined threshold”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). Applicant is advised to amend the claim to positively cite the condition as being fulfilled, since no patentable weight is given for the subsequent claim language that does not require the condition to be fulfilled for practicing the claimed invention. However, for purposes of examination, this “when” clause will be treated as if the condition were fulfilled, thus allowing the claim limitation for further examination. Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0032], [0072], this limitation broadly recites the concept of performing a  classification technique involving using a first pattern of triggered neurons in each of the plurality of layers and a second pattern of triggered neurons in the penultimate layer. As indicated earlier, Demuysere teaches a detector/classification technique based on the neuron activation coefficient for predicting out-of-distribution/misclassified samples and in-distribution/classified samples, where the detectors are generated at each layer to compute the neuron activation count used for performing the comparison, such that the detectors in each layer represents identifying a pattern of triggered neurons in each layer, including the penultimate layer (Demuysere p.6 Section 1.3 4th paragraph; and pp.23-24 Section 3.4.1 1st-3rd paragraphs, p.24 Figure 3.9).).
Regarding original Claim 7,
 Tautkute in view of Demuysere, in further view of Konam teaches
(Original) The method of claim 6, wherein determining misclassification comprises: 
computing, for a class of the plurality of classes, a degree of match between the first pattern of triggered neurons identified at each of the plurality of layers with the second pattern of triggered neurons identified for the penultimate layer associated with the class (Examiner’s note: Under its broadest reasonable interpretation, the term “degree of match” broadly recites a measured value for determining misclassification. As indicated earlier, Demuysere teaches comparing activation patterns of samples by using a threshold based on a neuron activation coefficient that identifies samples scoring above a threshold as out-of-distribution or misclassified (while those below a threshold are well-classified and in-distribution), where the neuron activation coefficient represents a degree of match of those samples (Demuysere pp.23-24 Section 3.4.1 1st-3rd paragraphs; and p.24 Figure 3.9 caption: “… ROC curves of out-of-distribution and misclassified samples detectors based on a threshold on the neuron activation coefficient. Samples that score higher than the threshold are considered out-of-bound or misclassified … The first column shows the curves when applying the detector on the normal set … The columns 2, 3, and 4 depict the curves when applied on a combination of the normal set and one of the out-of-distribution sets …”).); and 
determining misclassification when the degree of match does not conform to matching criteria associated with the class (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the definition of a misclassification (as a classification that does not conform to matching criteria associated with a class) based on using a degree of match. As indicated earlier, Demuysere teaches comparing activation patterns of samples by using a threshold based on a neuron activation coefficient that identifies samples scoring above a threshold as out-of-distribution or misclassified (while those below a threshold are well-classified and in-distribution), where the neuron activation coefficient is computed as a score for each sample (with the score representing a degree of match), and where the score for each sample is compared against a threshold to determine the misclassification (Demuysere pp.23-24 Section 3.4.1 1st-3rd paragraphs; and p.24 Figure 3.9 caption).).
Regarding original Claim 8,
 Tautkute in view of Demuysere, in further view of Konam teaches
(Original) The method of claim 5, further comprising comparing the first pattern of triggered neurons identified at a penultimate layer of the plurality of layers with the second pattern of triggered neurons of the penultimate layer identified for a class associated with the input image, when the number of the plurality of classes is greater than the predefined threshold (Examiner’s note: This limitation in a method claim recites a contingent clause that effectively renders the limitation to not be performed because the condition precedent (“when the number of the plurality of classes is greater than the predefined threshold”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). Applicant is advised to amend the claim to positively cite the condition as being fulfilled, since no patentable weight is given for the subsequent claim language that does not require the condition to be fulfilled for practicing the claimed invention. However, for purposes of examination, this “when” clause will be treated as if the condition were fulfilled, thus allowing the claim limitation for further examination. Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0032], [0060], this limitation broadly recites the concept of performing a  classification technique involving using a first and second pattern of triggered neurons in the penultimate layer. As indicated earlier, Demuysere teaches a detector/classification technique based on nearest neighbors to predict a plurality of classes (Demuysere p.32 Section 4.2.1.1 shows an example with 8 classes, each class represented by a cluster), where the nearest neighbor method involves grouping samples according to their activation pattern in each layer, including the penultimate layer (Demuysere p.6 Section 1.3 4th paragraph; pp.29-30 Section 4.1 2.Nearest neighbors: “… for a given sample we find the k closest examples in a given layer … The average distance between a samples’ activation pattern and the activation patterns of its group will be called the average group distance. … The percentage of examples of a group that share the same predicted class as the main sample will be called the matching class percentage … two ideas of how one could use the grouping of similar activation patterns to detect abnormal samples … When we group samples according to their activation pattern in the last hidden layer (i.e., the final group) … we can see how the density of that group behaves as we go backwards through the layers. …”; p.35 Section 4.3.1.1, p.36 Section 4.3.1.2, and pp.36-37 Section 4.3.2.1).).
Regarding original Claim 9,
 Tautkute in view of Demuysere, in further view of Konam teaches
(Original) The method of claim 8, wherein determining misclassification comprises: 
computing, for the class associated with the input image, a degree of match between the first pattern of triggered neurons with the second pattern of triggered neurons of the penultimate layer identified for a class associated with the input image (Examiner’s note: Under its broadest reasonable interpretation, the term “degree of match” broadly recites a measured value for determining misclassification. Demuysere teaches comparing activation patterns of samples by using average group distance and matching class percentage based on nearest neighbors, where the matching class percentage represents a degree of match of those samples (Demuysere pp.35-36 Section 4.3.1.1: “What we want to observe here is simply the behavior of the activation patterns with respect to their layer groups and their final group through the layers … The average group distance … is especially interesting to compute for the final group of a sample in each layer … The matching class percentage … interesting to measure for the layer groups … In the first diagram, we computed the average final group distance of each of its samples in every hidden layer … In the second diagram … we computed the matching class percentage of each layer group (one per hidden layer) …”; p.36 Figure 4.3, Section 4.3.1.2: “Matching class percentage: We can see in Figure 4.3 that the matching class percentage curve stays much higher in the correctly-classified normal dataset than in the others as we move back in the layers. Meaning that normal samples tend to have activation patterns that are actually close to the activation patterns of samples from the same class/subclass. … On the other hand, the activation patterns of out-of-distribution samples artificially converge to samples of the same class. What we call artificial convergence is the fact that the network tries to make samples fit in the class they are closest to …”; and pp.36-37 Section 4.3.2.1).); and 
determining misclassification, when the degree of match does not conform to matching criteria associated with a plurality of pattern clusters (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the definition of a misclassification (as a classification that does not conform to matching criteria associated with a class) based on using a degree of match. As indicated earlier, Demuysere teaches comparing activation patterns of samples by using a matching class percentage, where the matching class percentage represents a degree of match. Demuysere further teaches matching class percentages of activation patterns at each layer including second last or penultimate layer, where the matching result indicates that the degree of match at the final layers (second last and last) are much higher than previous layers, with the highest match found at layer 4 (“penultimate layer”) (Demuysere p.35 Section 4.3.1.1, p.36 Figure 4.3, p.36 Section 4.3.1.2, and pp.36-37 Section 4.3.2.1).).
Regarding amended Claim 10,
Claim 10 recites a system comprising a processor and memory coupled to the processor, where the memory stores processor instructions, which, on execution, causes the processor to perform steps comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale and motivations provided by Tautkute, Demuysere, and Konam as indicated in Claim 1. In addition, Tautkute teaches this analysis is performed on a system (that includes the neural network) that processes these input images and generates the resulting heatmaps for each neural network layer (Tautkute p.1004 Figure 2 and p.1004 Section 3. Emotional DAN 1st-3rd paragraphs). A person having ordinary skill in the art would understand this system for processing input images and generating resulting heatmaps is a computer system that contains a processor and associated physical memory that includes instructions for performing the described analysis. 
Regarding amended Claim 12,
Claim 12 recites the system of claim 10, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 3, and hence is rejected under similar rationale provided by Tautkute in view of Demuysere, in further view of Konam as indicated in Claim 3, in view of rejections applied to Claim 10. 
 (Currently Amended) The system of claim 10, wherein the processor is further configured to: identify a plurality of mismatching attributes based on the identified misclassification; and for each of the plurality of mismatching attributes, display associated textual description based on the dictionary.
Regarding original Claim 13,
Claim 13 recites the system of claim 10, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 4, and hence is rejected under similar rationale provided by Tautkute in view of Demuysere, in further view of Konam as indicated in Claim 4, in view of rejections applied to Claim 10. 
Regarding original Claim 14,
Claim 14 recites the system of claim 10, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 5, and hence is rejected under similar rationale provided by Tautkute in view of Demuysere, in further view of Konam as indicated in Claim 5, in view of rejections applied to Claim 10. 
Regarding amended Claim 15,
Claim 15 recites the system of claim 14, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 6, and hence is rejected under similar rationale provided by Tautkute in view of Demuysere, in further view of Konam as indicated in Claim 6, in view of rejections applied to Claim 14. 
Regarding original Claim 16,
Claim 16 recites the system of claim 15, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 7, and hence is rejected under similar rationale provided by Tautkute in view of Demuysere, in further view of Konam as indicated in Claim 7, in view of rejections applied to Claim 15. 
Regarding original Claim 17,
Claim 17 recites the system of claim 14, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 8, and hence is rejected under similar rationale provided by Tautkute in view of Demuysere, in further view of Konam as indicated in Claim 8, in view of rejections applied to Claim 14. 
Regarding original Claim 18,
Claim 18 recites the system of claim 17, further comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 9, and hence is rejected under similar rationale provided by Tautkute in view of Demuysere, in further view of Konam as indicated in Claim 9, in view of rejections applied to Claim 17. 
Regarding amended Claim 19,
Claim 19 recites a non-transitory computer-readable storage medium storing a set of computer-executable instructions causing a computer comprising one or more processors to perform steps comprising of claim limitations that are similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale and motivations provided by Tautkute, Demuysere, and Konam as indicated in Claim 1. In addition, Tautkute teaches this analysis is performed on a system (that includes the neural network) that processes these input images and generates the resulting heatmaps for each neural network layer (Tautkute p.1004 Figure 2 and p.1004 Section 3. Emotional DAN 1st-3rd paragraphs). A person having ordinary skill in the art would understand this system for processing input images and generating resulting heatmaps is a computer system that contains a processor and associated physical memory that includes instructions for performing the described analysis.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fang, Xing, Understanding deep learning via backtracking and deconvolution, Journal of Big Data (2017) 4:40, DOI 10.1186/s40537-017-0101-8, where Fang teaches a backtracking and deconvolution algorithm that generates a list of activated neuron indices based on analyzing positive activation values generated by each neuron at each layer of a convolutional neural network (pp.7-8 Analysis using backtracking and deconvolution, p.8 Figure 6, and p.8 Algorithm 1 The Backtracking Algorithm).
Izadinia et al., VISER: Visual Self-Regularization, arXiv:1802.02568v1, February 7, 2018, where Izadinia teaches use of heatmap for object localization to help in multilabel classification, and teaches improving classification accuracy using semi-supervised learning algorithm (p.1 col.2-p.2 col.1; p.3 Figure 2 and pp.3-4 Section 3 Proposed Method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121